 Case: 1:18-cv-07374 Document #: 66 Filed: 03/04/20 Page 1 of 1 PageID #:1903

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

Dale Trsar
                              Plaintiff,
v.                                                   Case No.: 1:18−cv−07374
                                                     Honorable John J. Tharp Jr.
Akorn, Inc., et al.
                              Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, March 4, 2020:


       MINUTE entry before the Honorable John J. Tharp, Jr: The parties' joint motion
for approval and entry of stipulation and order of dismissal [64] is granted. No appearance
on the motion is required. All scheduled hearings and deadlines are stricken and any
pending motions are denied as moot. Enter Order. Civil case terminated. Mailed
notice(vcf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
